Citation Nr: 0827284	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-28 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU) from November 4, 2004 to December 13, 
2006.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1971, and from May 1985 to June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO that denied the veteran's claim.  The veteran filed a 
timely appeal of this determination to the Board.  

In January 2008, the RO granted a 100 percent scheduler 
combined disability evaluation for the veteran's numerous 
service-connected disabilities, retroactive from December 13, 
2006.


FINDING OF FACT

From November 4, 2004 to December 13, 2006, the veteran is 
not shown to have been prevented from performing all forms of 
substantially gainful employment consistent with educational 
and work background due solely to her service-connected 
disabilities.  


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability, from November 4, 2004 to 
December 13, 2006, for compensation purposes has not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.19 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in December 2004 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate her claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was also generally informed 
that she should send to VA evidence in her possession that 
pertains to the claim and advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and she was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on her behalf.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, VA examinations, and 
statements and records submitted by the veteran in support of 
the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  TDIU rating for compensation purposes 

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F. R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  

In reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis 
added).  Consideration may not be given to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  

The veteran in this case has been granted service connection 
for an extensive list of disabilities, including a bilateral 
foot disorder, a lumbar spine disorder, bilateral peripheral 
neuropathy of the lower extremities, degenerative joint 
disease of both knees, Hashimoto hypothyroidism, a cervical 
spine disorder, bilateral lower extremity varicosities, 
bilateral upper extremity radiculopathy, and bilateral 
hearing loss.  Her service-connected disabilities from 
November 4, 2004 to August 8, 2006 consisted of three 
disabilities evaluated as 20 percent disabling, five 
disabilities evaluated as 10 percent disabling, and five 
disabilities evaluated as noncompensable.  From August 8, 
2006 to December 13, 2006, the veteran's disabilities 
included one disability evaluated as 30 percent disabling, 
four disabilities evaluated as 20 percent disabling, seven 
disabilities evaluated as 10 percent disabling, and one 
disability evaluated as noncompensable.  The veteran's 
combined evaluation from July 1, 2003 to August 8, 2006 was 
70 percent disabling, and her combined evaluation from August 
8, 2006 to December 13, 2006 was 90 percent disabling.  
During this period of time none of the veteran's disabilities 
were individually evaluated as 40 percent disabling.

Accordingly, while the veteran had sufficient service-
connected disabilities for a combined rating of 70 percent 
from November 4, 2004 to December 13, 2006, she did not have 
a single disability rated as 40 percent, as required by 
38 C.F.R. § 4.16(a).  The criteria for a total rating under 
the provisions of 38 C.F.R. § 4.16(a) are therefore not met 
in this case.  

The Board notes, however, that it is VA's policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Thus, if a veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), as is 
this case here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to the 
service-connected disability.  38 C.F.R. § 4.16(b), see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  

For a veteran to prevail on a claim base on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
other such veterans.  See 38 C.F.R. § 4.1, 4.15.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran was capable of performing the physical 
and mental acts required by employment during the cited time 
period, not whether the veteran could find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Upon review of the evidence in this case, it is the Board's 
opinion that the veteran's claim should not be submitted to 
the Director of Compensation and Pension for a determination 
of whether an extraschedular rating was warranted for the 
noted time period.  

In this regard, the Board notes that after her retirement 
from active service in June 2003, the veteran owned and 
operated a small crafts business from her home, and made 
pickles, jellies, and jams.  A November 2004 medical 
treatment note from her private physician indicated that the 
veteran continued to run a specialty food business at that 
time, and a February 2005 treatment note indicated that the 
veteran worked 12 to 18 hour days 6-7 days a week in her 
garden vegetable business, canning, etc.  The veteran's tax 
returns for 2003 and 2004 also support that the veteran was 
working in this home business at this time.  

In this regard, the Board notes that, in a November 2006 VA 
psychiatric examination report, the examiner reported that 
the veteran has been unable to work due to medical reasons 
since she left the military.  The examiner did not, however, 
indicate whether this inability to work due to medical 
reasons was solely as a result of the veteran's service-
connected disabilities.  The Board thus does not find this 
opinion sufficient to support TDIU, particularly in view of 
the exceptional circumstances contemplated by 38 C.F.R. 
§ 4.16(b).

Based on the foregoing, it is the Board's determination that 
preponderance of the evidence does not show that the veteran 
was unable to secure and follow a substantially gainful 
occupation due to her service-connected disabilities from 
November 4, 2004 to December 13, 2006, and as such the 
veteran's case is not eligible for consideration under 
38 C.F.R. § 4.16(b).  Therefore, submission of the veteran's 
claim for consideration on an extraschedular basis would not 
be in order.  

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to TDIU from November 4, 2004 
to December 13, 2006, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to TDIU from November 4, 2004 to December 13, 
2006 is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


